DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1 to 7 and 16 to 20 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 to 7, drawn to a system comprising a feature extraction engine comprising a processor configured to: extract first text of a first statement of a first finding code in a source vocabulary of a first healthcare entity and second text of a second statement of a second finding code in a target vocabulary of a second healthcare entity, wherein the source vocabulary and the target vocabulary include different vocabularies for a same observational or diagnostic statement, identify first medical concepts from the extracted first text and second medical concepts from the extracted second text, and generalize the identified first and second medical concepts based on an ontology, a finding code comparison engine comprising the processor further configured to determine a mapping between the first statement of the source vocabulary and the second statement of the target vocabulary by comparing the extracted first and second text based on the generalized first and second medical concepts to match the extracted first and second text, and a mapping interface , classified in G16H 15/00.
II. Claims 8 to 15, drawn to a method comprising extracting features of a statement of a finding code in a source vocabulary and features of a second statement of a second finding code in a target vocabulary, determining a mapping between the statement of the source vocabulary and the second statement of the target vocabulary by comparing the extracted features based on at least one identified concept that comprises the extracted features, computing a similarity score between the statement of the source vocabulary and the second statement of the target vocabulary using a set of rules and a point system, and presenting the determined mapping with the similarity score on a display device, classified in G06F 40/12.
III. Claims 16 to 20, drawn to a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to: extract features of a statement of a finding code in a source vocabulary and features of a second statement of a second finding code in a target vocabulary, determine a mapping between the statement of the source vocabulary and the second statement of the target vocabulary by comparing the extracted features based on at least one identified concept that comprises the extracted features, present the determined mapping on a display device, and receive an input to create or modify a rule governing use of the second statement, wherein the input indicates a user selected Boolean operator, classified in G06F 16/3341.
The inventions are independent or distinct, each from the other because:

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention I has separate utility for different vocabularies of healthcare entities including first and second medical concepts for a same observational or diagnostic statement that are generalized using an ontology. Invention III has separate utility by using an input to modify a rule with a selected Boolean operator, but is not necessarily a healthcare or medical vocabulary and does not use an ontology.  See MPEP §806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention II has separate utility for computing a similarity score using a set of rules and a point system.  Invention III has separate 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on quality examination if all of the inventions were to be examined together due to the divergent claim limitations that require different areas of search and different issues of consideration.  Prior art to be applied to any one of the inventions would likely be different from prior art applied to any of the remaining inventions due to these divergent limitations, and there would be serious burden due to a complexity of a rejection that would have to consider all of the three inventions.  The three inventions have different areas of search.  Invention I is directed to medical statements of healthcare entities and uses an ontology, but medical statements of healthcare entities and an ontology are not required for Inventions II or III.  Similarly, Invention II is directed to using a set of rules and a point system that is not required for Inventions I or III.  Correspondingly Invention III is directed to using Boolean operators to modify a rule that is not required for Inventions I or II.  The complexity of a rejection and the disparate areas of search would create a serious burden on quality examination if all of the inventions were examined together.
Moreover, there are no claims that clearly link the three inventions together.  Inventions I and III are clearly patentably distinct.  Inventions I and III include claims 2 and 17, directed to a similarity score, but Invention II includes an additional limitation 
Invention II is being treated as the originally-presented invention because it is the invention that is most similar to the originally-presented claims.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 to 7 and 16 to 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP §821.03.

Claim Objections
Claims 11 to 12 are objected to because of the following informalities:
Claim 11 sets forth a limitation of “the matching”, which lacks express antecedent basis.  This claim depends upon independent claim 8, which sets forth “a mapping”, but not “a matching”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 10, and 13 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogren et al. (U.S. Patent Publication 2014/0067728) in view of Farooq et al. (U.S. Patent Publication 2015/0106125).
Concerning independent claim 8, Ogren et al. discloses a method for scalable string matching, comprising:
“extracting features of a statement [of a finding code] in a source vocabulary and features of a second statement [of a second finding code] in a target vocabulary” – a string analysis tool may represent strings as features, and analysis may be performed relative to features of a source string or a plurality of target strings (Abstract); a feature module 110 may be operable to represent source or target strings as features; feature module 110 may be operable to access source content 10 or target content 20; source content 10 may include or be operable to receive a source string for analysis; source content 10 and/or target content 20 may include textual data, e.g., representative of business data; feature module 110 may be operable to represent strings as character n-grams; feature module 110 may be operable to represent a string as one or more features based on a word-level token found in a string; linguistic knowledge, taxonomy, and grammatical syntax may be used to generate features; features may reflect heuristics for common abbreviation strategies, textual structure features or linguistic knowledge (¶[0034] - ¶[0039]: Figure 2); 
“determining a mapping between the statement of the source vocabulary and the second statement of the target vocabulary by comparing the extracted features based on at least one identified concept that comprises the extracted features” –a string analysis tool is operable to compile an index comprising a mapping that may correlate 
“computing a similarity score between the statement of the source vocabulary and the second statement of the target vocabulary using a set of rules and a point system” – a string analysis tool calculates a similarity metric between a source string and a plurality of target strings (Abstract); a similarity metric module is operable to calculate a similarity metric between a source string and each of a selected portion of target strings having at least one common feature to the source string (¶[0016]); similarity metric module 140 is operable to calculate a quantitative similarity metric that describes a similarity between a source string and a target string; the similarity metric may be an intuitive similarity score between a source string and a target string that ranges between 0% and 100%, where a perfect overlap of the source string and the target string may result in a similarity metric of 100%, whereas no overlap between the source string and target string may result in a similarity metric of 0%; alternatively, fuzzy metrics may be used in a range of 0 to 1 (¶[0043]); string analysis may provide string similarity output, and unsupervised machine learning may include a plurality of tools that may leverage the string similarity output to apply rules regarding the data (“using a set of rules”) (¶[0075]); a semantic metadata model may utilize contextual information and standardized rules to improve transformation accuracy between a source form and a 
“presenting the determined mapping with the similarity score on a display device” – string analysis tool 100 may include a user interface 160; user interface 160 may include a display; string similarity output may be displayed to the user via user interface 160 (¶[0062]: Figure 1); method 170 may include generating 190 a string similarity output; string similarity output may be similarity values for each target string that were calculated 188, one or more matched target strings, or a target string cluster (¶[0067]: Figure 3).
Concerning independent claim 8, Ogren et al. discloses a general idea of mapping source strings to target strings by matching features with a similarity metric.  An embodiment includes source strings that represent unabbreviated text and target strings that represent abbreviated text, e.g., ‘General Motors’ mapping to ‘GM’ and ‘Chevrolet Division’ mapping to ‘Chevy Div’.  (¶[0002])  Broadly, source strings of unabbreviated text are “a source vocabulary” and abbreviated text are “a target vocabulary”.  Implicitly, extracted features of these strings represent “at least one identified concept” because features can rely upon linguistic knowledge or a taxonomy.  (¶[0039])  Here, ‘features’ that rely upon linguistic knowledge or a taxonomy are “concepts”.  Mainly, Ogren et al. omits only that strings are ‘statements of a finding code’.   
Farooq et al. teaches automated mapping of service codes in healthcare systems.  Mapping of semantics in healthcare involves accessing first transaction data of a first healthcare entity using a first semantic system and accessing second transaction data of a second healthcare entity using a second semantic system.  Distributions of first transaction data and second transaction data may be compared and a map relating the semantic systems may be generated.  (Abstract)  An order for ‘white blood cell count measured using flow cytometric analysis’ may be represented as ‘CBC’ in an OBR field and as ‘WBC’ in the corresponding OBX 3 value.  (¶[0017])  Service codes are obtained using standardized coding, and service codes are represented by transaction data.  (¶[0030]: Figure 1A)  The service codes are obtained from different medical entities, where different entities may use different semantics.  (¶[0038])  The fields or values used for a same thing or concept may be different for the different semantic systems, e.g., ‘heart attack’ and ‘cardiac event’ in the different semantic systems (“at least one identified concept”).  (¶[0043])  A map relating the different semantic systems to each other is created, and the syntax and the meaning of the data elements are related or linked to each other.  (¶[0053])  The map is created as a function of the statistical information from the service codes.  (¶[0059])  Existing mappings may be corrected for differences between a learned map and a manually created map, so that any differences are highlighted for user decision.  The created map is output, where the map is a function of the comparison of distributions.  (¶[0072] - ¶[0073: Figure 1A)  The map may include a translation from the second semantic system to the first semantic system, where a translation may involve translating unstructured data into structured data, and formatting is provided for Farooq et al., then, teaches “a statement of a finding code in a source vocabulary” and “a second statement of a second finding code in a target vocabulary” for medical codes that are translated from a first semantic system to a second semantic system according a “mapping”, where these statements include ‘identified concepts’, e.g., ‘heart attack’ and ‘cardiac event’.  Additionally, Farooq et al. teaches that calculated distributions are compared according to statistical similarity.  (¶[0057]: Figure 2)  A map is created as a function of the statistical information.  (¶[0059])  Linguistic information is used in machine learning to rule out links, e.g., a rule that a pregnancy test is only for females, or population statistics may rule out particular combinations.  The rule or population information is included for machine learning or applied to the output.  (¶[0071])  Broadly, Ogren et al. and Farooq et al. both disclose and teach calculating a similarity “using a set of rules” in mapping similarity using machine learning.  An objective is to provide interoperability of data in the healthcare system.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to apply a general way of determining similarity between strings using features in Ogren et al. to map statements that include healthcare codes between a first vocabulary and a second vocabulary as taught by Farooq et al. for a purpose of providing interoperability of healthcare data. 

Concerning claim 10, Ogren et al. discloses determining a similarity score between a source string and a target string.  (¶[0043])  String analysis may provide string similarity output, and unsupervised machine learning may include a plurality of tools that may leverage the string similarity output that create or apply rules regarding Ogren et al., then, “is configured to compute a similarity score . . . using a set of rules.”  Additionally, Farooq et al. teaches that calculated distributions are compared according to statistical similarity.  (¶[0057]: Figure 2)  A map is created as a function of the statistical information.  (¶[0059])  Linguistic information is used in machine learning to rule out links, e.g., a rule that a pregnancy test is only for females, or population statistics may rule out particular combinations.  The rule or population information is included for machine learning or applied to the output.  (¶[0071])  Broadly, Ogren et al. and Farooq et al. both disclose and teach calculating a similarity “using a set of rules” in mapping similarity using machine learning.
Concerning claim 13, Farooq et al. teaches that transaction data is a service code for medical statements (“wherein the statement of the source vocabulary and the second statement of the target vocabulary comprise codified medical statements”), e.g., an order for ‘white blood cell count measured using flow cytometric analysis’ may be represented as ‘CBC’ in an OBR field and as ‘WBC’ in the corresponding OBX 3 value.  (¶[0017])   
Concerning claim 14, Farooq et al. teaches that formatting may be provided for presentation of data.  Output solicits user selection of possible links.  More than one hypothesis may be plausible, and a number of possible links or hypotheses may be output, e.g., two to five.  Human intervention may be used to manually create the link.  Using check boxes, graphic programming, or a user interface, a user is solicited to select one of the links and not the other.  A human has simply to verify amongst a   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogren et al. (U.S. Patent Publication 2014/0067728) in view of Farooq et al. (U.S. Patent Publication 2015/0106125) as applied to claim 8 above, and further in view of Szulczewski et al. (U.S. Patent No. 10,664,862).
Ogren et al. omits “filtering, prior to extracting features at least one of the source vocabulary and the target vocabulary according to statistical information to exclude finding codes failing to satisfy a predetermined threshold.”  However, it is known in the prior art of natural language processing to perform pre-processing of linguistic data to remove common stop words that have a very high frequency of occurrence and to remove uncommon words that a very low frequency of occurrence.  Specifically, Szulczewski et al. teaches topic inference based on contextual content, where an expansive feature set is constructed programmatically by performing natural language processing on the raw content.  A feature set is groomed and updated programmatically on an ongoing basis to focus on a set of features likely to be used to describe content, by using thresholds and filtering to ignore words and phrases that occur in only a relatively small number of documents or that do not continue to be used over time.  Determined features are mapped to a highly granular set of topics.  (Column 3, Lines 4 to 14: Figure 2: Step 206)  Terms are extracted from input text to generate features, e.g., words and phrases believed to have or impart meaning.  (Column 3, Lines 54 to Szulczewski et al., then, teaches “filtering, prior to extracting the features . . . according to statistical information to exclude . . . failing to satisfy a predetermined threshold” by filtering words and phrases in a feature set that do not meet a threshold number of occurrences in documents.  Here, “statistical information” is that the words and phrases only occur in a small number of documents as compared to a threshold.  An objective is to infer topics programmatically and directly from content of a display page as opposed to relying on human editors to create a limited, hierarchical set of topics, and to obtain an expansive set of more granular topics that will be of interest to a user.  (Column 6, Lines 15 to 29)  It would have been obvious to one having ordinary skill in the art to filter words in a feature set that do not meet a threshold as taught by Szulczewski et al. to obtain features for a similarity analysis of a source vocabulary to a target vocabulary in Ogren et al. for a purpose of creating a limited set of more granular topics that will be of interest to a user. 

Claims 11 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogren et al. (U.S. Patent Publication 2014/0067728) in view of Farooq et al. (U.S. Patent Publication 2015/0106125) as applied to claim 8 above, and further in view of Klinkner et al. (U.S. Patent Publication 2009/0157599).
Concerning claim 11, Ogren et al. arguably discloses “wherein the matching includes a word overlap ratio computed between words or phrases of the compared extracted features” because string matching is described as a degree of overlap between two strings.  (¶[0002])  A perfect overlap of a source string and target string may result in a similarity metric of 100%, whereas no overlap between a source string Ogren et al. does not disclose “a ratio” in “a word overlap ratio”.  That is, Ogren et al. discloses determining a percentage of overlap between words of a source string and a target string, where this percentage could be construed as “a ratio”, but does not use the term “ratio”.  Still, Klinkner et al. teaches that a pair of queries may be analyzed to determine whether those queries have the same mission or the same goal.  (Abstract)  Specifically, a number of words in common (commonw) 610 may be a measure of the similarity between queries based on the number of words that the queries have in common.  A pair of queries are compared and it is determined how many words are common to both queries.  A query ‘yahoo site’ and ‘yahoo web site’ have two words in common.  The ratio of words in common (wordr) may be a measure of the similarity between queries based on the number of words that the queries have in common divided by the total number of words, e.g., as by the Jaccard distance.  Here, ‘yahoo site’ and ‘yahoo web site’ have two words in common between a total of three words, so the ratio of words in common would be two-thirds.  The ratio of words in common 612 may be calculated from a count(q1, wi) of the number of occurrences of word wi in a first query q1 and a second query q2.  (¶[0056]: Figure 6: 610 and 612)  An objective is to calculate similarities between queries based on word and character edit features to determine common goals and/or missions.  (¶[0053]: Figure 4)  It would have been obvious to one having ordinary skill in the art to calculate a similarity of a source string to a target string in Ogren et al. according to a word overlap ratio as taught by Klinkner et al. for a purpose of determining similarities between queries based on word and character edit features.
Klinkner et al. teaches that a ratio of words in common (wordr) may be a measure of the similarity between queries based on the number of words that the queries have in common divided by the total number of words, e.g., as by the Jaccard distance.  Here, ‘yahoo site’ and ‘yahoo web site’ have two words in common between a total of three words, so the ratio of words in common would be two-thirds.  The ratio of words in common 612 may be calculated from a count(q1, wi) of the number of occurrences of word wi in a first query q1 and a second query q2.  (¶[0056]: Figure 6: 610 and 612)  Here, a ratio of words in common (wordr) that is a measure of the similarity between queries based on the number of words that the queries have in common divided by the total number of words is “comparing the ratio as a number of unique words or phrases that are in common . . . divided by a number of unique words or phrases”.  That is, a word overlap ratio is normalized by a total number of words in a first query and a second query (“the statement and the second statement”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogren et al. (U.S. Patent Publication 2014/0067728) in view of Farooq et al. (U.S. Patent Publication 2015/0106125) as applied to claim 8 above, and further in view of Aldin et al. (U.S. Patent Publication 2018/0357381).
Farooq et al. teaches that more than one possible link may be output, e.g., two to five, and human intervention may be used to manually create the link.  Using check boxes, graphic programming, or a user interface, a user is solicited to select one of the links and not the other.  A human has simply to verify amongst a limited set by a selection.  (¶[0075] - ¶[0076])  Here, verifying a link in a mapping from a number of Farooq et al. does not expressly teach “applying the confirmed mapping to the target vocabulary which modifies the second statement.”  Still, Aldin et al. teaches comparing a customizable version of an ontological mapping with a reference version to determine any differences in the mappings, and to update a most recent ontological mapping to incorporate the user’s mappings.  (Abstract)  Specifically, Aldin et al. teaches that end users are permitted to manage deployments of ontological mappings, and to customize default mappings, to facilitate editing of metadata associated with mappings, the interface terminology, and one or more of the external code sets, to make informed customization decisions about mappings.  (¶[0026] - ¶[0027])  Here, if a user is enabled to edit metadata or external code sets associated with mappings, then this is equivalent to enabling modification of statements of a vocabulary.  An objective is that a user can rely on their clinical intent to represent a problem or procedure, thereby freeing the clinician from having to recall or search for each specific external code.  (¶[0005])  It would have been obvious to one having ordinary skill in the art to enable a user to modify a statement as suggested by Aldin et al. prior to confirming a link in a mapping of Farooq et al. for a purpose of enabling a clinician to rely on their intent and freeing them from recalling specific external codes.   

Response to Arguments
Applicant's arguments filed 02 February 2022 have been fully considered but they are not persuasive. 

Applicant’s amendments overcome the objection to the drawings.  The Replacement Sheets are being approved.
However, Applicant’s amendment necessitates a constructive election of an invention according to the doctrine of election by original presentation.  Here, Invention II, corresponding to independent claim 8, is maintained to be the originally-elected invention because it is closest to the originally filed claims.  Applicant’s independent claims 1, 8, and 16 are demonstrated to be patentably distinct as Inventions I, II, and III.  
Generally, Applicant’s arguments are not persuasive against the rejection of independent claim 8 as being obvious under 35 U.S.C. §103 over Ogren et al. (U.S. Patent Publication 2014/0067728) in view of Farooq et al. (U.S. Patent Publication 2015/0106125).  However, new grounds of rejection are necessitated by amendment of claims 9, 11, and 12 as being obvious under 35 U.S.C. §103 further in view of Szulczewski et al. (U.S. Patent No. 10,664,862) and Klinkner et al. (U.S. Patent Publication 2009/0157599).  The rejection of claim 15 continues to rely upon Aldin et al. (U.S. Patent Publication 2018/0357381).  The rejection no longer relies upon Shah et al. (U.S. Patent Publication 2016/0132648) and Grain et al. (U.S. Patent Publication 2013/0046529) due to the amendments and withdrawal of claims under the doctrine of election by original presentation.

Mainly, this argument is not persuasive because the limitation of “a point system” as broadly construed is disclosed by Ogren et al.  Applicant’s Specification, Page 6, Lines 22 to 32, does describe a specific embodiment of “a points system”, where it is stated that a point system can add or subtract points from a similarity score.  Specifically, if a rule compares anatomical general concepts and determines that a general concept of an anatomical structure is present in both statements, and the anatomical statements match, then five points are added to the similarity score.  Alternatively, if a rule compares anatomical general concepts and determines that no anatomical structure is present in either statement, then three points are added to the similarity score.  Additionally, points can be added for overlap of all words in a statement.  Here, Applicant’s embodiments do describe specific ways of using points in a similarity score, but these specific ways are not set forth by the claim language.  That is, Applicant is arguing limitations that are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Broadly, the general idea of a score necessarily includes “a point system”.  Ogren et al., at ¶[0043], discloses “a point system” simply because a similarity score ranges from 0% to 100%, or 0 to 1.  A higher similarity score broadly corresponds to ‘more points’ in “a point system” and a lower similarity score broadly corresponds to ‘fewer points’ in “a point system”.  Even if a terminology of “a points system” is not expressly disclosed by Ogren et al., any similarity score is inherently “a points system” because ‘points’ are simply quantitative measure of similarity.  Ogren et al., at ¶[0049], discloses a specific equation for a similarity score, sim(t1, t2), between a source string, t1, and a target string t2, based on features that are common between t1 and t2.  If there are more features in common between t1 and t2, then there will be more ‘points’ in a similarity score, and if there are fewer features in common between t1 and t2, then there will be fewer ‘points’ in a similarity score.  Applicant’s embodiments of “a point system”, as broadly construed, does not distinguish over Ogren et al.
Moreover, Ogren et al. and Farooq et al. can both be understood to compute a similarity score “using a set of rules” when read in light of the Specification.  Generally, Ogren et al. discloses using rules in string analysis to provide a similarity score output at ¶[0039], ¶[0075], and ¶[0077].  Ogren et al. provides one specific rule at ¶[0039], where a rule is that an area code is the first three digits of telephone number.  When comparing strings to determine a similarity score, Ogren et al. would then use this rule to compare the first three digits of a telephone number.  Farooq et al., too, teaches a measure of similarity, or “similarity score”, at ¶[0057] - ¶[0059] and ¶[0069] - ¶[0070].  Moreover, Farooq et al. teaches “using a set of rules” at ¶[0060] and ¶[0071].  Farooq et al. states that rules from a thesaurus as linguistic knowledge may be used to logically rule in or rule out links, or provide weights to links to make them more or less likely based upon whether or not they are synonyms.  A rule that a pregnancy test is only for females rules out possible links or a weight of a strength of a link may be altered rather than an absolute alteration of removing a hypothesis.  Farooq et al., then, is using rules “and a point system” because the rules provide weights to links to make them more or less likely.  Here, increasing a weight of a link is equivalent to adding ‘points’ and decreasing a weight of a link is equivalent to subtracting ‘points’  Compare Applicant’s Specification, Page 6, Lines 22 to 32, where an embodiment adds points to identical anatomical structures to what is taught for weighting of links by Farooq et al. 
Ogren et al., at ¶[0062], specifically states that string similarity may be output on a display to meet the limitation of “presenting . . . the similarity score on a display device” of independent claim 8.  
Applicant’s arguments are not persuasive as directed against independent claim 8.  New grounds of rejection are necessitated by amendment of claims 9 and 11 to 12 as being obvious under 35 U.S.C. §103 further in view of Szulczewski et al. (U.S. Patent No. 10,664,862) and Klinkner et al. (U.S. Patent Publication 2009/0157599).  Applicant’s amendments necessitate withdrawal from examination of claims 1 to 7 and 16 to 20 under the doctrine of election by original presentation.  All of the new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Turner et al., ¶[0040], discloses related prior art directed to filtering of features that occur less often than a threshold.  
Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 14, 2022